*1331Contrary to petitioner’s claim, the matter was properly transferred to this Court, as the petition raises a question of substantial evidence (see CPLR 7804 [g]). Moreover, the detailed misbehavior report and related documentation, together with the testimony of the correction officers involved in the incident, provide substantial evidence supporting the determination (see Matter of Hemphill v Fischer, 94 AD3d 1309, 1309 [2012]; Matter of Terrence v Fischer, 64 AD3d 1110, 1111 [2009]). Petitioner’s claim of retaliation presented a credibility issue for the Hearing Officer to resolve (see Matter of Martin v Fischer, 98 AD3d 774, 774 [2012]; Matter of Wright v Fischer, 98 AD3d 759, 759 [2012]). Therefore, we find no reason to disturb the determination of guilt.
Rose, J.P., Lahtinen, Stein, McCarthy and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.